Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 1 of 18 PageID: 783




                  
              EXHIBIT 
                42 
                  
                  
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 2 of 18 PageID: 784




                                                                      268

         1\~•j 't~   A llt iii ... Y(o ,,., . "
          (• tK 'f'lol I ,H oAI (.'t il "'"-1




                                                            ~cp~:rtmcnt of ~Justice
                                                             ,lllaol,iugton,   .rue.   zus10
                                                                                           j!f.\;~ {/:)

                                                                                       1             "l




                                                     MElfORANDUM TO DR. FRANK PRESS
                                                   Sr.ience Advisor to the President

                                        Re :      Constitutionality Under the First Amendment
                                                  of ITAR Restrictions on Public Cryptography
                              The purpose of this memorandum is to discuss the con-
                        stitutionality under the First Amendment of restrictions
                        imposed by the International Traffic in Arms Regulat.ion
                        (I~R), 22 C.F.R. § 121 et seq. (1977) , the regulation imple-
                        menting S 38 of the Arms Export Control Act, 22 U.S.C.A.
                        S 277·8 (1977), on dissemination of cryptographic informa-
                        tion developed independent of government supervision or
                        support by scientists and mathematicians in the private
                        sector.l/ Our discussion is confined to the applicability
                        of the regulation to the speech elements of public cryptography,
                        and does not address the validity of the general regulatory
                        controls over exports of arms and related items. We have
                        undertaken our review of the First Amendment issues raised
                        by the I~R as an outgrowth of our role in implementing
                        Presidential Directive NSC-24.~/

                       ll · The cryptographic research and development of scientists
                             and mathematicians in the private sector is known as
                        "public cryptography." As you know, the serious concern ex-
                        pressed by the academic community over government controls
                        of public cryptography, see, ~. 197 Science 1345 (Sept.
                        30, 1977), led the Senate Select Committee on Intelligence
                        to conduct a recently concluded study of certain aspects of
                        the field .
                        ~I   Our research into the First Amendment issues raised by
                             government regulation of public cryptography led tan-
                        gentially into broader issues of governmental control over
                        dissemination of technical data. Those questions are numerous,
                        complex, and deserving of extensive study, but are beyond
                        the scope of this memorandum.
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 3 of 18 PageID: 785




                                          269

                     participation in briefings and symposia) and dis-
                     closed to foreign nationals in the United States
                     (including plant visits and participation in
                     briefings and symposia).
                Thus ITAR requires licensing of any co1l11Dun;_cation of cr:;pto·
                graphic information,~/ whether developed by the government
                or by private researchers, which reaches a foreign nati r .1al. 2.'
                     The standards governing license denial are set out in
                S 123.05. The Department of Sta.te may deny, revoke, su~t>end
                or amend a license:

                     whenever the Department deems such action to be
                     advisable in furtherance of (l) world peace;
                     (2) the security of the United-States; (3) the
                     foreign policy of the United States; or (4) when-
                     ever the Department has reason to believe that
                     section 414 of the Mutual Security Act of 1954,
                     as amended, or any regulation contained in · this
                     subchapter shall have been violated.
                Upon any adverse decision, the applicant may present addi·
                tional information and obtain a review of the case by the
                ~/   The ITAR does exempt from the licensing requirement un-
                     classified technical data available in published form.
                22 C,F.R. S l25.ll(a), The scope of that exemption is 1 Jme-
                what unclear, although i t does appear that the burden oE
                ascertaining the ITAR status of possibly exempt informalion
                is on the individual seeking publication. See 22 C.F.R.
                S 125 n.3. In order to claim the exemption, an. "exporter"
                must comply with certain certification procedures. 22 C.F.R.
                § 125.22.

                21   For example, in one instance the Office of Munitions
                     Control, the office in the State Department which ad-
                ministers the ITAR, refused to issue licenses to a group of
                scientists preparing to address a conference on space technolct;y
                in Madrid. The scientists, who had already arrived in Spain,
                were refused permission to deliver papers at the symposium
                on the subject of rocket propulsion and re-entry problelt' •; of
                space vehicles. Note, Arms Control-State Department Reg t~­
                lation of Exports of Technical Data Relating to Munit:iot ::~
                Held to Encompass General Knowledge and Experience, 9 N. '{ .U.
                Int'l Law J. 91, 101 (1976).

                                           - 3 -
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 4 of 18 PageID: 786




                                      270

                    ITAR Provisions and Statutory Authority
                   Under the ITAR, exports of articles designated on the
              United States Munitions List as "arms, ammunition, and im-
              plements of war" must be licensed by the Department of State.
              22 C.F.R. §§ 123, 125. Cryptographic devices are included
              on the list, 22 C.F.R. § 121.01 , Category XIII, as are re -
              lated classified and unclassified technical data, Category
              XVII, Category XVIII. It is this control over the export
              of unclassified technical data which raises the principal
              coastitutional questions under the ITAR.l/

                   The broad definition of the term technical data in
              the ITAR includes:
                   Any unclassified information that can be used, or
                   be adapted for use, in the design, production,
                   manufacture , repair, overhaul, processing, en-
                   gineering, development, operation, maintenance,
                   or reconstruction of arms, ammunition and imple-
                   ments of war on the U.S. Munitions List.
              22 C.F.R. § 125.01. The definition of the term "export" is
              equally broad. Under S 125.03 of the ITAR an export of ·
              technical data takes place:
                   Whenever technical data is inter alia, mailed or
                   shipped outside the United States, carried by
                   hand outside the United States, disclosed through
                   visits abroad by American citizens (including

              21   Unclassified technical data would generally encompass
                   only privately developed, nongovernmental cryptographic
              research. It is our understanding that government-sponsored
              cryptographic research traditionally has been classified.
              The only unclassified government cryptographic information
              of which we are aware is the Data Encryption Standard (DiS)
              algorithm. The DES was developed for public use by IBM with
              National Security Agency assistance and published in the
              Federal Register by the National Bureau of Standards.

                                       - 2 -
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 5 of 18 PageID: 787




                                             271

           Department.   § 123.05(c). · No further review is provided.

                Nearly all of the present provisions of the ITAR were
           originally promulgated under S 414 of the Mutual Security
           Act of 1954 (former 22 U.S.C. 5 1934). That statute gave
           the President broad authority to identify and control the
           export of arms, ammunition, and implements of war, including
           related technical data, in the interest of the security and
           foreign policy of the United States. Cong1·ess recently
           substituted for that statute a new § 38 of the Arms Export
           Control Act, 22 u.s.c.A. S 2778 (1977), as amended, 22 u.s.c.A.
           S 2778 (Supp. 3 1977). This statute substitutes the term
           "defense articles and dP.fense services" for the term "arms,
           ai!IDunition, and implements of war."&/ · The President delegated
           his authority under both stacutes to the Secretary of State
           and Secretary of Defense. Exec. Order No. 11,95~ . 42 Fed.
           Reg. 4311 (1977), reprinted in 22 u.s.c.A. § 2778 (Supp. 1
           1977); Exec. Order No. 10,973, 3 C.F.R. 493 (Supp. 1964).
           A willful violation of S 38 of the Arms Export Control Act
           or any regulation thereunder is punishable by a fine up to
           $100,000, imprisonment up to two years, or both. 22 u.s.c.A.
           S 2778(c).l/
           &I   The ITAR has not yet been amended to reflect the statu-
                tory change. We understand, however, that the Depart-
           ment of State has nearly completed a draft revision of the
           ITAR. It is our understanding that the revision is not in-
           tended to make any major substantive changes in the ITAR,
           but rather to update and clarify the regulatory language.
           ll    Although the focus of this memorandum is on the First
                 Amendment issues raised by the ITAR, we feel that nne
           comment about the breadth of the two statutes is in ord ;r.
           "It is by no means clear from the language or legislative
           history of either statute that Congress intended chat the
           President regulate noncOtDtDercial dissemination of informa-
           tion, or considered the problems such regulation would en-
           gender. We therefore have somedoubt whether ; 38 of the
           Arms Export Control Act provides adequate authorization for
           the broad controls over public cryptography which the ItAR
           imposes.

                                     - 4 -
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 6 of 18 PageID: 788




                                            272

                     The First Amendment Issues

              The ITAR requirement of a license as a prerequisite to
         "exports" of cryptographic information clearly raises First
         Amendment questions of prior restraint • .§./ As far <lS we have
         been able to determine, the First Amendment implications of
         the ITAR have received scant judicial attention.
              The Ninth Circuit presently has a case under considera-
         tion which squarely presents a First Amendment challenge
         to the ITAR and could serve as a vehicle for the first com-
         prehensive judicial analysis of its constitutionality. In
         that case, United States v. ~. No. 76-3370, the defendants,
         Edler Industries, Inc. and Vernon f.dler its president, were
         charged with exporting without a license technical data and
         assistance relating to the fabrication of miosile components.
         Although the State Department had denied defendants an ex-
         port license to provide technical data and assistance to a
         French aerospace firm, the government alleged that defendants
         nonetheless delivered data and information to the French
         during meetings in both France and the United States. Defend-
         ants were tried before a jury and found guilty. The trial
         court, . the United States District Court for the Central
         District of California, did not issue an opinion in the case.
         On appeal, the defendants contend that the ITAR is both over-
         broad and establishes an unconstitutional prior restraint.
         The government's rejoinder to those claims is that the ITAR
         licensing provisions involve conduct not speech and that
         any effect upon First Amendment freedoms is merely incidental

         '§_/ In addition, the regulatory provi .··ions present questions
              of overbreadth and vagueness. "Overbreadth" is a First
         Amendment doctrine invalidating statutes which encompass,
         in a substantial number of their applications, both protected
         and unprotected activity. The "vagueness" concept, on the
         other hand, originally derives from the due process guarantee,
         and applies where language of a statute is in$ufficiently
         clear to provide notice of the ac~ivity prohibited, The same
         statute or regulation may raise overlapping questions under
         both doctrines.

                                    - 5 -
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 7 of 18 PageID: 789




                                           273

         and therefore valid. We anticipate that the ~esolution of
         these issues by the Ninth Circuit may provide substantial
         guidance as to the First Amendment implications of the ITAR.2/
              The only published decision addressing a First Amend-
         ment challenge to the !TAR of which we are aware is ~
         States v. Donas-Botto, 363 F.Supp. 191 (E.D. Mich. 1973),
         aff'd sub nom. United States v. Van Hee, 531 F.2d 352 (6th
         ~1976)-.---The defendants in that case were charged with
         conspiracy to export technical data concerning a Munitions
         List item without first obtaining an export license or
         written State Department approval. The exports by the
         defendants both of blueprints and of their technical knowledge
         concerning an armored amphibious vehicle were alleged to
         be in violation of § 414 of the Mutual Security Act and
         the !TAR. In a motion to dismiss the indictments, defendants
         contended that inclusion of technical knowledge within the
         statute violated the First Amendment. The trial court dis-
         posed of that contention summarily, stating:
                (W]hen matters of foreign policy are involved
               .the government has the constitutional authority
                to prohibit individuals from divulging "technical
                data" related to implements of war to foreign
               governments.

         363 F. Supp. at 194. The Sixth Circuit upheld the conviction
         of one of the defendants without reaching any First Amend-
         ment questions since none was presented on appeal.l9/

              The First Amendment analysis of the !TAR in the case
         thus is limited to a paragraph in the district court's
         opinion. In reaching the conclusion that the prosecutions
         did not violate the First Amendment, that court relied upon
         two Espionage Act decisions, ~ v. United States, 312 u.s.

         21    We understand that the case was argued this past March.
         10/  The court did agree wi~h the trial judge that the ample
              scope of the term "technical data" in the ITAR encom-
         passed unwritten technical knowledge. · 531 F.2d at 537.

                                   - 6 -
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 8 of 18 PageID: 790




                                              274

           19 (1941), and .Y.ll.i...~.~.!LJ>_t~ v. ~.2-S.~ 195 F. 2d 583
           (2d Cl r.), c.::,~. denie::, 344 U.:.>. 33[) (1952). Wioil.: th:nc
           case;,; tlStablish that the First Amendment does not bar prose-
           cutlons for disclosing national defe~~~ information to a
           fo~e i~n country , they by no mean s rPs0lve the prior restraint
           quc ·;·.ion.];)/

                A decision in a somewhat analogous area, the use of
          secre·c y· agreements by government agencies as a means of
          protecting against the unauthorized disclosure of informa-
          ti on by present or former employees, while not directly
          4pplicable to the First Amendment questions we confront
          under th~ ITAR, is helpful for its discussion of government's
          power to control the dissemination of government information.
          That case, United States v. Marchetti, 466 F.2d 1309 (4th
          Cir.), cert. denied, 409 U.S. 1063 (1972), after remand,
          Al'fred A:"Knoj?'T,"'Ii1c. v. Colby, 509 F. 2d 1362 (4th Cir.),
          cert. denied, 421 U.S. 992 (1975), involved an action for
          an injunction brought by the United States ~0 prevent a
          former CIA agent from publishing certain intormation he had
          obtained as a res.1lt of his CIA employment. The court held
          that the particular secrecy agreement was valid and enforce-
          able in spite of Marchetti's First Amendment objections,
          but observed that:

                 The First Amendment limits the extent to whi ch
                 the United States, contractually or otherwise,
                 may impose secrecy agreement~ upon its employees
                 and enforce them with a system of prior censor-
                 ship. It precludes such restraints with respect
                 to information which is unclassified or officially
                 disclosed.

          Id. at 1313. The general principle we derive from the case
          is that a prier restraint on disclosure <•f information
          gene~ated by or obtained from the government is justifiable
          under the First Amendment only to the extent that the infor-
          mation is properly classified or classifiable.              .

          11/ It is not clear from reading the district court's opinion .
               on what First Amendment ground or grounds the defendants
          based their unsuccessful motion to dismiss.

                                      - 7 -
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 9 of 18 PageID: 791




                                          275

                Our research into areas in which the governm11n t has
         restricted disclosure of nongovernmental information pro-
         vided little additional guidance. Perhaps the closest
         analogy to controls over public cryptography are the con-
         trols over atomic energy research.l2/ Under the Atomic
         Energy Act of 1954, 42 U.S, C. § 2011 et seq, ( 1970), all
         atomic energy information, whether developed by the govern-
         ment or by private researchers , is automatically classified
         at its creation and subjected to strict nondisclosure con-
         tro l s.l3/ Although neither the Atomic Energy Act nor its
         accompanying regulations establi.sh formal procedures for
         prior review of proposed atomic energy publications , the
         Atomic Energy Commission (whose functions are now divided
         ~)   Atomic energy research is similar in a number of ways
              to cryptographic research. Development in both fields
         has been dominated by government • . The results of government
         created or sponsored research in both fields have been auto·
         matically classified because of the imminent danger to national
         security flowing from disclosure. Yet meaningful research
         in the f.ields may be done without access to government in·
         formation. The results of both atomic energy and cryptographic
         research have significant nongovernmental uses in addition
         to military use. The principa l difference between the fields
         is that many atomic energy researchers must depend upon the
         government to obtain the radioactive source materials necessary
         in their research. Cryptographers, however, need only ob ·
         tain access to an adequate computer.
         13/  See Green, Information Control and Atomic Power Develop-
               ~.   21 Law and Contemporary Problems 91 (1956); Newman ,
         Control of Information Related to Atomic energy, 56 Yale L.J.
         769 (1947). The Atomic Energy Act uses the term ''Restricted
         Data" to describe information which the government believes
         requires protection in the interest of national security.
         "Restricted data" is defined in 42 u.s.c. § 2014(4). The
         information control provisions of the Act are set out at 42
         u.s.c. §§ 2161·2164.
                                  - 8 -




                      \
               \
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 10 of 18 PageID: 792




                                          276

           between the Nuclear Regulatory Commission and the Department
           of Energy) has been empowered to maintain control over publi·
           cations through threat of injunction or of heavy criminal
           penalties, two potent enforcement tools provided under the
           Act. 42 u. S.C. SS 2271-2277, 2280. It does not seem, how·
           ever, that the broad information controls of the Atomic
           Energy Act have ever been challenged on First Amendment
           grounds. Our search for judicial decisions in other areas
           in which the government has imposed controls over the flow
           of privately generated information was equally unavailing.l4/
                In assessing the constitutionality of the ITAR restric·
           tions on the speech elements of public cryptography we there·
           fore have turned to Supreme Court decisions enunciating
           general First Amendment principles. It is well established
           that prior restraints on publication are permissible only
           in extremely narrow circumstances and that the burden on
           the government of sustaining any such restraint is a heavy
           one. See, ~. Nebraska Press Association v, ~. 427
           U.S. 539 (1976); New York Times Co. v. United States, 403
           U.S. 713 (1971); Organization _for a Better Austin v. !S!.ili.
           402 U.S. 415 (1971); Carroll"· Princess Anne, 393 U.S. 175
           (1968); H!!£ v. Minnesota, 283 U.S. 697 (1931). Even in
           those -limited circumstances in which prior restraints have
           been deemed constitutionally permissible, they have been
           circumscribed by specific, narrowly drawn standards for
           deciding whether to prohibit disclosure and by substantial
           procedural protections. Erznoznik v. City of Jacksonville,
           422 u.s. 205 (1975); ~ v. ~. 400 u.s. 410 (1971);
           Freedman v. Maryland, 380 U.S. 51 (1965); Niemotko v. Maryland,
           lif  For example, it does not appear that the oroad controls
                over exports of technical data and related information
           under the Export Administration Act of 1969, 50 U.S.C. App.
           S 2401 et seq. (1970), and accompanying regulations have been
           judicially tested on First Amendment grounds. Nor have the
           provisions of the patent laws restricting patentabilit-y of
           inventions affecting national security, 35 U.S.C. § 181 et
           seq, (1970), nor governmental restrictions on communications
           with Rhodesia, 22 u.s.c. S 287c (1970); Exec. Order No. 11,322

                                         - 9 -
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 11 of 18 PageID: 793




                                                 2'77

          340 U.S. 268 (1951);   ~      v. New York, 340 U.S. 290 (1951)
          Hague v. c.r.o., 307   u.s.   496 (l939).1if
                Even if it is assumed that the government's interest
          in regulating the flow of cryptographic information is
          sufficient to justify some form of prior review process,
          the existing ITAR provisions we think fall short of satis-
          fying the strictures necessary to survive close scrutiny
          under the First Amendment. There are at least two funda-
          mental flaws in the regulation as it is now drawn: first,
          the standards governing the issuance or -denial of licenses
          are not sufficiently precise to guard against arbitrary
          and inconsistent administrative action; second, there is
          no mechanism established to provide prompt judicial review
          of State Department decisions barring disclosure. ~. ~.
          Blount v. -Rizzi, supra; Freedman v. Maryland, supra; .!!!&!.!
          v. ~. supra. The cases make clear that before any
          restraint upon protected expression may become final it
          must be subjected to prompt judicial review in a proceeding
          in which the government will bear the burden of justifying
          its decisions. The burden of bringing a judicial proceed-
          ing cannot be imposed upon those desiring export licenses
          in these circumstances. The !TAR as presently written fails
          t o contemplate this .requirement.1§/

          !lf  In Freedman, 380 U.S. at 58-59, the Court summarized
               the procedural protections necessary to sustain a scheme
          of prior review:
               1. A valid final restraint may be imposed only upon
          a judicial determination;
               2. The administrator of a licensing scheme must act
          within a specified brief period of time;
               3. The administrator must be required either to issue
          a license or go to court to seek a restraint;
               4. Any restraint imposed in advance of a final judicial
          determination on the merits must be limited to preservation
          of the status quo for the shortest period compatible with
          sound judicial resolution;
               5. The licensing scheme must assure a prompt final
          judicial decision reviewing any interim and possibly erroneous
          denial of a license.
          121 The government's argument to the Ninth Circuit in~.
               that the impact of the ITAR upon protected communications
          is merely incidental, and that the ITAR should be viewed as
                                             (Cont. on p. 11)
                                        - 10 -
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 12 of 18 PageID: 794




                                           278

               For these reasons it is o~r conclusion that the present
          ~TAR licensing scheme does not meet constitutional standards.
          There remains the more difficult question whether a licens-
          ing scheme covering either exports of or even purely domestic
          publications of cryptographic information might be devised
          consistent with the First Amendment. Recent Supreme Court
          decisions certainly suggest that the showing-necessary to
          sustain a prior restraint on protected expression is an
          onerous one. The Court held in the Pentagon Papers case
          that the government's allegations of grave danger to the
          national security provided an insufficient foundation for
          enjoining disclosure by the Washington Post and the~
          York Times.of classified documents concerning United States
          activities in Vietnam. New York Times Co. v. United States,
          ~-111      The Court also invalidated prior restraints when
          justified by such strong interests as the right to fair
          trial, Nebraska Press Ass'n, supra, and the right of a
          homeowner to privacy, Organization for a Better Austin v.
          ~. ~·          Such decisions raise a q~.£estion _w hether a
          16/ (Cont . )
          a-regulation of cond~ct not speech, deserves note. According
          to thAt argument, the le·s s rigorous constitutional standard
          of United States v. O'Brien, 391 U.S . 367 (1968) , would
          govern the validity of the ITAR. Although that may be true
          with respect to certain portions of the !TAR, even a cursory
          reading of the technical data provisions reveals that those
          portions of the ITAR are directed at communication. A more
          stringent constitutional analysis than the O' Brien test is
          therefore mandated.
           17/  The Pentagon Papers case produced a total of ten opinions
                from the Court, a per curiam and nine separate opinions.
           All but Justices Black and Douglas appeared willing to accept
           prior restraints on the basis of danger to the national security
           in some circumstances. There was, however, no agreement among
           the Justices on the appropriate standard. Justice Brennan
           stated his view that a prior restraint on publication was
           justified only upon:
                 "proof that publication must inevitably, directly,
                 and immediately cause the occurrence of an event
                 kindred to imperiling the safety of a transport
                 already at sea. • • , 11
                                                     (Cont. on p. 12)
                                      - ll -
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 13 of 18 PageID: 795




                                             279

          generalized claim of threat to national security from publica-
          tion of cryptographic information would constitute an adequate
          basis for establishing a prior restraint. Nonetheless, it
          is important to keep in mind that the Court has consistently
          rejected the proposition that prior restraints can never be
          employed. See, ~. Nebraska Press Ass'n, supra at 570.
          For example, at least where properly classified government
          information is involved, a prior review requirement may be
          permissible. United States v. Marchetti , supra.
                In evaluating the conflicting First Amendment and national
           security interests presented by prior restraints on public
           cryptography, we have focused on the basic values which the
           First Amendment guarantees. At the core of the First Amend-
          .ment is the right of individuals freely to express political
           opinions and beliefs and to criticize the operations of
           government. See, ~. Landmark Communications v. Virginia,
           46 U.S.L.W. 4389, 4392 (May 1, 1978); Buckley v. Valeo, 424
           U.S. 1, 14 (1976); Mills v. Alabama, 384 U.S. 214, 218 (1966).
           Adoption of the Amendment reflected a "profound national
           commitment to the principle that debate on public issues
           should be uninhibited, robust, and wide-open," New York
           ~v. Sullivan, 376 U.S. 254, 270 (1964), and was in-
           tended in part to prevent use of seditious libel laws to
           stifle discussion of information embarrassing to the govern-
           ment. New York Times Co. v. United States, supra at 724
           (concurring opinion of Mr. Justice Douglas).
               Prior restraints pose special and very serious threats
          to open discussion of questions of public interest. "If it
          can be said that a threat of criminal or civil sanctions
          after publication 'chills' speech, prior restraint 'freezes' it
          at least for the time." Nebraska Press Ass'n, supra at 559.
          17/ (Cont.)
          403 U.S. at -726-27. Justice Stewart, with whom Justice White
          concurred, suggested that a prior restraint would be permissible
          only if disclosure would "surely result in direct, immediate
          and irreparable damage to · our Nation or its people." Id. at
          730. Several other Justices declined, given the facts-and
          procedural posture of the case, to formulate a standard.

                                    - 12 -
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 14 of 18 PageID: 796




                                             280

            Since views on governmental operations or decisions often
           ·must be aired promptly to have any real effect, even a
            temporary delay in communication may have the effect of
            severely diluting "uninhibited, robust, and wide-open"
            debate. And protection of any governmental interest may
            usually be accoruplished by less restrictive means. One
            avenue generally available to the government, and cited by
            Supreme Court as the most appropriate antedote, is to counter
            public disclosures or criticisms with publication of its
            own views. See, ~ . Whitney v. California, 274 U.S. 357,
            375 (1927) (concurring opinion of Mr. Justice Brandeis).
                The effect of a prior restraint on cryptographic infor-
           mation, however, differs significantly from classic restraints
           on political speech. Cryptography is a highly specialized
           field with an audience limited to a fairly select group of
           scientists and mathematicians. The concepts and techniques
           which public cryptographers seek to express in connection
           with their research would not appear to have the same topical
           content as ideas about political , economic or social issues .
           A temporary delay in communicating the results of or ideas
           about cryptographic research therefore would probably not
           deprive the subsequent publication of its full impact.

                Cryptographic information is , moreover, a category of
           matter "which is both vital and vulnerable to an almost
           unique degree."]&/ Once cryptographic i nformation is dis-
           closed, the damage to the government's interest in protecting

           ]&I  New York Times Co. v. United States, 403 U.S. 713, 736
                n. 7 quoting H.R. Rep. No. 1895, 8lst Cong., 2d Sess.,
           1 (1950). That report pertains to the bill which became 18
           U.S.C. § 798, the criminal statute prohibiting disclosure
           of information concerning the cryptographic systems and
           communications intelligence activities of the United States.
           Section 798 does not reach disclosure of information pub-
           lished by public cryptographers, as its coverage is restricted
           to classified information. Classified information by defini-
           tion is information in which the government has some proprietary
           interest. See § l(b) cf the May 3, 1978 draft of the Executive
           Order on national security proposed to replace Executive Order
           11,652 ; cf. 22 C. F.R. § 125.02.

                                    - 13 -
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 15 of 18 PageID: 797




                                           281

         national security is done and may not be cured. Publication
         of cryptographic information thus may present the rare
         situation in which "more speech" is not an alternative
         remedy to silence.l9/ See Whitney v. California, supra at
         376 (concurring opinion of Mr. Justice Brandeis).

              Given the highly specializ~d nature of cryptographic
         information and its potential for seriously and irremediably
         impairing the national security, it is our opinion that a
         licensing scheme requiring prepublication submission of
         cryptographic J.nformation might overcome the strong consti-
         tutional presum~tion against prior restraints. Any such
         scheme must, as we have said, provide clear, narrowly defined
         standards and procedural safeguards to prevent abuse.
              While a detailed discu~sion of the specific provisions
         and procedures of a valid scheme of prior review of crypto-
         graphic information or of its practical and political
         feasibility is beyond the scope of this memorandum, some
         19/  In stressing the differences between cryptographic
              information and other forms of expression we do not
         mean to imply that the protections of the First Amendment
         are not applicable to cryptographic information or that
         they are confined to the exposition of ideas . See Winters
         v. New York, 333 U.S. 507, 510 (1948). We recognize that
         the scope of the amendment is broad. It encompasses , for
         example, purely commercial speech, Virginia State Board of
         Pharmacy v. Virginia Citizens Consumer Council, Inc. 425
         U.S. 748 (1976), and communicative conduct, Cohen v. California
         403 U.S. 15 (1971). We believe, however, that the extent
         of First Amendment protection may vary depending upon the
         nature of communication at issue, It is established in
         the area of commercial speech that greater governmental regu-
         lation may be tolerated due to the special attributes of
         that form of speech. Virginia State Board of Pharmacy v.
         Virginia Citizens Consumer Council, supra at 770-71 and n.24.
         Speech in the labor context also presents special First Amend-
         ment considerations. ~ lh&.a...., N. L. R. B. v. Gissel Packing
         Co., 395 U.S. 575 (1969). And obscene communications have
         received specialized treat~ent from the courts. ~. ~.
         Roth v. United States, 354 U.S. 476 (1957).

                                  - 14 -
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 16 of 18 PageID: 798




                                                282

            general observations are in order. First, 1~e wish to emphasize        1
            Jur doubts that the executive branch may validly vr,vide    ~..,_ •• ~,( ·
            for licensing or prior revi'!·~ of exports of cryptographic .,.u_ '1,
            information without more explicit Congressional authoriza-
            tion. The scope of the existing delegation of authoricy
            trom Congress to the President, as we note above, is some-
            what unclear. Before imposing a prior restraint on exports
            of public cryptographic info.:mation, we believe that a more
            clear cut indication of Congressional judgment concerning
            the need for such a measure is in order. See United States
            v, Robel, 389 U.S. 248, 269 (1967) (concurring cpinion of
            Mr.~ice Brennan); £!. Yakus v. United State~ 321 U.S.
            414 (1944).
                 Second, further Congressional authorization would ob-
            viously be necessary in order to extend governmental controls
            to domestic as well as foreign disclosures of public crypto-
            graphic information. Such an extension might well be necessary
            to protect valuable cryptographic information effectively.
            Indeed, limiting controls to exports while permitting unregulated
            domestic publication of cryptographic research would appear
            to undermine substantially the government's position that
            disclosure of cryptographic information presents a serious
            and irremediable threat to national security.20/

            20/  A question which would arise from complete governmental
                 control over cryptographic information is whether the
            government would be required under the Fifth Amendment to
            pay just compensation for the ideas it had effectively "con-
            demned," For example, the patent and invention provisi.ons
            of the Atomic Energy Act require the government to pay for
            patents which it revokes or declares to be affected with the
            public interest. 42 U.S.C. §§ 2181-2190. A cryptographic
            algorithm, however, would not appear to be a patentable
            process. See Gottschalk v. Benson, 409 U.S. 63 (1972). And
            it is unresolved whether copyright protection is available
            for computer software. See Nimmer on Copyright, § 13.1
            (Supp. 1976). We are therefore uncertain as to the status
            of cryptographic ideas under the Fifth Amendment.

                                       - 15 -
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 17 of 18 PageID: 799




                                            283

          Third, no final restraint on disclosure may be imposed with-
          out a judicial determination . We recognize that a require-
          ment of judicial review presents substantial problems. The
          proof necessary in order to demonstrate to a judge that
          highly technical cryptographic information must be withheld
          from publication because of the overriding danger to national
          security might be burdensome and might itself endanger the
          secrecy of that information. It is our opinion, however,
          that any system which failed to impose the burden on govern-
          ment of seeking judicial review would not be constitutional.ll/
          See, .!:,&_, ~ v. llill• supra.
               Finally, any scheme for prior review of cryptographic
          'nformation should define as narrowly and precisely as
          possible both the class of information which the government
          must review to identify serious threats to the national
          security and the class of information which the government
          must withhold.~/ The scheme clearly should exempt from a

          21/   The threat to national security posed by a judicial re-
                view procedure could be reduced substantially by con-
           ducting the review in camera. See Alfred A. Knopf, Inc. v.
           Colby , 509 F,2d 1362 (4th Cir.),~ d~ 421 U.S. 992
           (1975); £!. 5 U. S.C. 552(a)(4)(B) (Supp. 1975) (in camera
           review provision of the Freedom of Information Act). The
          .Supreme Court, in any event, has been unimpressed by argu-
           ments that disclosure of sensitive nati onal security infor-
           mation to a court raises such serious problems of public
           dissemination that exemption from constitutional require-
           ments is appropriate, See United States v. U.S. District
           ~. 407 u. s. 297 (1972).

          £i/  In other words, we assume that the information submitted
               under the scheme would not be coextensive with the in-
          formation withheld. We note, however, that the authority
          of the government to require prepublication submission of
          information which is neither classified nor classifiable
          is unsettled. That issue is posed in the suit recently filed
          by the Department of Justice in the United States District
          Court for the Eastern District of Virginia against former
          CIA employee Frank Snepp for breach of his secrecy agree-
          ment. United States v. ~. - civil Action No. 78-92-A.

                                   - 16 -




            83-362 0 - 81 - 19
Case 3:19-cv-04753 Document 1-59 Filed 02/05/19 Page 18 of 18 PageID: 800




                                                 284

           submission requirement any information, such as that which
           is publicly available or which poses no substantial security
           threat, that the government has no legitimate interest in
           keeping secret . 23/ Failure to draft provisions narrowly
           might well invite overbreadth challenges for inclusion of
           protected communication. See, ~. ~ v. Alabama, 357
           U.S. 449 (1958). And a precisely drawn scheme is also
           recessary to avoid objections of vagueness. See, ~.
           Smith v. Goguen, 415 U.S. 566 (1974).24/
                In conclusion, it is our view that the existing provisions
           of the ITAR are unconstitutional insofar as they establish
           a prior restraint on disclosure of cryptographic ideas and
           information developed by scientists and mathematicians in
           the private sector. we believe, however, that a prepublica-
           tion review requirement for cryptographic information might
           meet First Amendment standards i f it provided necessary
           procedural safeguards and precisely d.rawn guidelines.

                                  '--1'111,.,_   /)(_~
                                     ohn M. Harmon
                              Assi ~nt Attorney General
                               Office of Legal Counsel

           ~/   As we noted above, at n.4, supra, the present ITAR pro-
                visions attempt to exempt publicly available information.
           But the scope of that exemption and the procedures for invok-
           ing it, particularly with respect to oral communications,
           are somewhat clear.
           24/  Although we mention questions of overbreadth and vague-
                ness raised by the technical data provisions of the
           ITAR previously in this memorandum, we have not attempted
           to identify and analyze particular problems for several
           reasons. First, our opinion that a prior restraint on public
           cryptography might survive First Amendment scrutiny is a
           limited one and does . not purport to apply to the many other
           types of technical data covered by the ITAR. Second, we
           believe that public cryptography presents special considera-
           tions warranting separate treatment from other forms of
           technical data, and that a-p~ecise and narrow regulation
           or statute limited to cryptography would be more likely to
           receive considered judicial attention . Finally, we are
           uncertain whether the present legislative authority for the
           technical data provisions of the !TAR is adequate.

                                    - 17 -
